Title: To James Madison from Joseph Chew, 31 March 1797
From: Chew, Joseph
To: Madison, James


My Dear SirMontreal 31st. March 1797.
Your kind letter of the 28th Febry I Received on the 26th. Instant and this is the first moment I have had an oppertunity of Answering it and now do it by post. The hearing from my Dearest freind your father whose letter you inclosed was a greater Satisfaction to me than I can Express. I now inclose a Letter for him Which I leave open for your Perusal. I am greatly oblidged to you for offering to Assi[s]t Messrs Watts’s in disposing of the Kentucky lands—my future happiness in a great measure depends upon that being done to Advantage otherways I fear I shall not Extricate my Self from Sir John Johnsons Demands. Mr. J. Watts has Sent him a Copy of your letter in Which you Recommend Mr. Hubbard Taylor to transact this Business—and Mr. Watts has desired my Consent that he may be impowered to do it. Which by a Letter of this date to both the Messrs. Watts’s I have given in the most full & Ample manner or if Mr Taylor should decline it (which I hope he will not) to any other Person you may Recommend. And I hope and request your good father and you will Afford your Assistance that the Lands may be sold for as much as Possible to Enable me to get Clear of the distress I am in—as I have Wrote so fully to Your good Father Which you will See I need not repeat the Same things to you.
I inclose you a Letter to Mr Hubbard Taylor Which after Reading Please to Seal & forward.
I have mentioned to your father if it is Necessary to advance money for Compleating this matter that I beg of him to do it and it shall be lodged in the Persons hands he or you may Point out in Philadelphia. You dont say a Word to me of your Lady or family it will be Very agreable to me to hear from you on that Subject. I beg mine and my Familys most Sin[c]ere Regards to her and to you assuring you that next to my Dear freind your Father I Esteem and regard you as the best freind I have and I am My Dear Sir Your Affectionate Relation
Joseph Chew
Considering the Characters and abilitys of your Present—President & Vice President I dont wonder you had so nice & near an Election. I most Earnestly hope all matters may be fairly & Justly Settled between G. Britain & the U. States.
